DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 11/15/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
As suggested, the paragraph of the Abstract is amended to remove semicolons such that it is less like Claim 1. Further, an example function of the sensor as being used to monitor the integrity of structural elements is provided to assist readers in deciding whether there is a need for consulting the full patent text for details. In view of the foregoing, it is respectfully submitted that the objection to the specification should be withdrawn.
The examiner finds the applicant’s amendment sufficient, and therefore the objection of the specification with respect to the abstract is hereby withdrawn.
Applicant’s arguments, see page 9, filed 11/15/2021, with respect to Claim 15 have been fully considered and are persuasive.  The objection of Claim 15 has been withdrawn. 
Claim 15 has been amended as suggested by the examiner, to correct the previously objected informalities. Accordingly, it is respectfully submitted that the objection to Claim 15 should be withdrawn.
The examiner finds the applicant’s amendment sufficient, and therefore the objection of the specification with respect to the abstract is hereby withdrawn.
Applicant’s arguments, see pages 10-11, filed 11/15/2021, with respect to Claims 1-4, 6, 10-13, 15, and 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claim 1 has been withdrawn. 
The applicant has amended Claim 1 to recite that the first inductive loop and the second inductive loop of the inductive element together form a continuous inductor coil with a first number of inductor turns. Further, Claim 1 has been amended to recite that prior to dissolution of the sensing element, an inductance of the inductive element comprises a first inductance set by the first predetermined number of turns of the inductor coil having a first resonant frequency. Claim 1 has also been amended to recite that after dissolution of the sensing element, the inductance of the inductive element comprises a second inductance reduced from the first inductance by disconnection of the first inductive loop from the second inductive loop such that a number of the inductor turns reduces from the first number of inductor turns to a second number of inductor turns for changing a resonance of the inductive element from the first resonant frequency to a second resonant frequency. 
The applicant notes that Figure 1 of the instant invention shows a sensor 10 having a first inductive loop 14 and a second inductive loop 16 (See Page 6, Lines 10-15, of the subject application). A link 18 of sacrificial material that can corrode away connects the first inductive loop 14 and the second inductive loop 16 (Id.). When link 18 corrodes away, the resonant frequency of the sensor 10 changes due to the loss of inductor turn(s), that is the loss of second inductive loop 16 (Id.). This design results in a change in the metal structure of the coil as opposed to only sensing changes in a fringing capacitance of the coil (Id. at Page 6, Lines 16-17).  By including a region in the coil that is designed to corrode directly, that is link 18, the metal 
Subramanian teaches a sensor circuit 56 having an inductor 58 and capacitor 60 in series, and an additional inductor 58 and a capacitor 62 in parallel (See Para. [0060] of  Subramanian). The sensing element 64 is placed in series with the additional inductor or capacitor 62 and is exposed to a corrosive or corrosion-suspect environment 66 (Id.). However, there is no teaching in Subramanian of inductive loops as recited by amended Claim 1. Particularly, Subramanian does not teach a first inductive loop and a second inductive loop of an inductive element that together form a continuous inductor coil with a first number of inductor turns. Rather, Subramanian teaches the inductors being in parallel, not series for forming a continuing inductor coil as claimed in Claim 1. 
Further, there is no teaching in Subramanian of the amended Claim 1 features of prior to dissolution of the sensing element, an inductance of the inductive element comprises a first inductance set by the first predetermined number of turns of the inductor coil having a first resonant frequency. Subramanian also does not teach the amended Claim 1 features of after dissolution of the sensing element, the inductance of the inductive element comprises a second inductance reduced from the first inductance by disconnection of the first inductive loop from the second inductive loop such that a number of the inductor turns reduces from the first number of inductor turns to a second number of inductor turns for changing a resonance of the inductive element from the first resonant frequency to a second resonant frequency. 
For at least the aforementioned reasons, it is respectfully submitted that Subramanian does not teach each and every feature of amended Claim 1. Claims 2-4, 6, 10-13, 15, and 17 depend upon Claim 1. Accordingly, it is respectfully submitted that the rejection of Claim 1 and its dependent Claims 2-4, 6, 10-13, 15, and 17 under 35 U.S.C. § 102(a)(1) should be withdrawn and the claims allowed.
The examiner finds the applicant’s amendments sufficient, and therefore the 35 U.S.C. 102(a)(1) rejections in view of Subramanian et al. (US 2006/0125493) of Claims 1-4, 6, 10-13, 15, and 17 are hereby considered withdrawn.
Claims 5, 7-9, 14, 16, and 18-20 depend upon that of Claim 1 or a subsequent dependent claim that depends from Claim 1, and therefore require all of the limitations of Claim 1, thus the 35 U.S.C. 103 rejections of Claims 5, 7-9, 14, 16, and 18-20 are hereby considered withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a sensor for sensing corrosion, comprising: a substrate; an inductive element formed on the substrate and having a first inductive loop and a second inductive loop, wherein the first inductive loop and the second inductive loop together form a continuous inductor coil with a first number of inductor turns; a sensing element electrically connecting one end of the first inductive loop to an opposing end of the second inductive loop; wherein prior to dissolution of the sensing element, an inductance of the inductive element comprises a first inductance set by the first predetermined number of turns of the inductor coil having a first the inductance of the inductive element comprises a second inductance reduced from the first inductance by disconnection of the first inductive loop from the second inductive loop such that a number of the inductor turns reduces from the first number of inductor turns to a second number of inductor turns for changing a resonance of the inductive element from the first resonant frequency to a second resonant frequency. (highlighted from emphasis – Smolander et al. (US 2007/0176773 A1) discloses a substrate, an inductive elements formed on the substrate with a continuous inductor coil with a first number of turns (see figure 1 and 2a-c), however, fails to disclose a sensing element connected to opposing ends of the continuous inductor coil, and even though Smolander does teach a first inductance relative to the numbers of turns in the inductor coil, he further fails to disclose a second inductance reduced from the first inductance by disconnection of the first inductive loop from the second inductive loop such that a number of the inductor turns reduces from the first number of inductor turns to a second number of inductor turns for changing a resonance of the inductive element from the first resonant frequency to a second resonant frequency.)
Claims 2-17 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-17 are too considered as allowed, in view of said dependency.
Claims 18-20 incorporate and recite the same limitations that are regarded as being allowable in that of Claim 1, respectively, and therefore Claims 18-20 are also being considered as allowed in view of the lack of teachings of what is considered the closest prior by art by the examiner with respect to Smolander et al. (US 2007/0176773 A1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to corrosion sensors, as well as systems and methods for detecting and monitoring corrosion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858